81 F.3d 165
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Renardo J. BOYD, Sr., Appellant,v.CENTERS FOR YOUTH AND FAMILIES, Appellee.
No. 95-2701.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 20, 1996.March 29, 1996.

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
PER CURIAM.


1
Renardo J. Boyd, Sr., appeals the district court's1 grant of summary judgment to defendant in his employment discrimination action.   Having carefully reviewed the record and the parties' briefs we conclude that the district court's judgment was correct and that an opinion would lack precedential value.   The judgment is affirmed.   See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas